                 Case 2:19-cv-01214-JCC Document 40 Filed 07/20/20 Page 1 of 2



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   JERRY ADAMSKY, on behalf of her minor                   CASE NO. C19-1214-JCC
     child, et al.,
10
                                                             MINUTE ORDER
11                             Plaintiff,
                  v.
12
     AMAZON.COM, INC., a Delaware
13   corporation, and A2Z DEVELOPMENT
     CENTER, INC., a Delaware corporation,
14

15                             Defendants.

16
            The following minute order is made by direction of the Court, the Honorable John C.
17
     Coughenour, United States District Judge:
18
            Plaintiffs have filed a notice of voluntary dismissal and proposed order (Dkt. No. 39).
19
     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this notice is self-executing, and this
20
     action is DISMISSED without prejudice and without an award of costs or attorney fees to either
21
     party. The Clerk is directed to CLOSE this case.
22
            //
23
            //
24
            //
25
            //
26




     MINUTE ORDER
     C19-1214-JCC
     PAGE - 1
            Case 2:19-cv-01214-JCC Document 40 Filed 07/20/20 Page 2 of 2




 1        DATED this 20th day of July 2020.

 2
                                              William M. McCool
 3                                            Clerk of Court
 4                                            s/Tomas Hernandez
 5                                            Deputy Clerk

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     MINUTE ORDER
     C19-1214-JCC
     PAGE - 2
